DISTRIBUTION AGREEMENT ISI FUNDS October 31, 2014 Effective the date of the closing of the sale of ISI Group to Evercore, the new entity, continuing to be known as ISI Group, on behalf of ISI Strategy Fund, Inc., a series of the ISI Funds hereby enters into this Distribution Agreement on terms identical to those of the Distribution Agreement between ISI Group and ISI Strategy Fund, Inc. dated December 11, 2012. [Remainder of page intentionally left blank. Signature page follows.] IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed in duplicate by their respective officers as of the day and year first above written. ISI Strategy Fund, Inc. By /s/ R. Alan Medaugh Name: R. Alan Medaugh Title: President Attest: /s/ Carrie L. Butler Name: Carrie L. Butler Evercore ISI By /s/Vinayak Singh Name: Vinayak Singh Title: Senior Managing Director Attest: /s/ Carrie L. Butler Name: Carrie L. Butler
